DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, Line 1 discloses: “An system for electrically charging devices, the apparatus including”.
These appear to be typos. 
The claim should recite: A system for electrically charging devices, the system including.

Claim 15 is objected to because of the following informalities:  Claim 15, Line 3 is missing a semicolon.
The claim should recite: one or more energize-able connectors;

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 5; and Claim 8, Line 7 recite the limitation: “a charging location”.
Claim 3, Line 2; and Claim 10, Line 2 recite the limitation: “the location”.
It is unclear if the location of Claim 3 refers to the charging location of Claim 1, from which Claim 3 depends, or a different location.
It is unclear if the location of Claim 10 refers to the charging location of Claim 8, from which Claim 10 depends, or a different location.
For the purpose of examination the limitation in Claim 3 and Claim 10 is interpreted as: the charging location.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, Line 3 recites the limitation: “one or more energize-able connectors”.
Claim 15, Lines 8-9 recites the limitation: “of one or more connectors”.
It is unclear if the one or more connectors recited in Lines 8-9 of refers to the one or more energize-able connectors recited in Line 3, or if it refers to different connectors.
Based on the entirety of Claim 15 it appears the connectors in Lines 3 and 8-9 are the same connectors. 
energize-able connectors.

Claims 16-20 are also rejected under 112(b) as the claims inherit the deficiencies in Claim 15 as identified above.

Claim 16 recites the limitation “the process” in Line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 and Claim 15, from which Claim 16 depends, do not recite a process.    Claim 16, Line 2 recites: “the processor”.
For the purpose of examination Claim 16, Line 3 is interpreted as: the processor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goei (2017/0282736).
Claims 1 and 8: Goei teaches a non-transitory computer readable medium having embodied thereon a program executable by a processor (204) (Par.27) to implement a method for electrically charging devices (Par.29) (Fig.4), the method comprising: receiving information (vehicle type) associated with a device (vehicle) (Par.34), identifying charging requirements (charging information) associated with an energy storage element (battery) at the device (vehicle) (Par.34); identifying a charging location (206) to connect a connector of one or more connectors (502) to the device (vehicle) (Fig.5), wherein the charging location (206) is associated with the one or more connectors (502) for charging electrically powered devices (Par.35) and the device (vehicle) is attached to a first connector (502) of the one or more connectors (502) based on the first connector (502) being compatible with the device (vehicle) (Par.30); and energizing the first connector (502), wherein the energy storage element (battery) at the device (vehicle) is charged after the device (vehicle) is connected to the first connector (502) (Par.36).  
Claims 2 and 9: Goei teaches the limitations of claims 1 and 8 as disclosed above. Goei teaches monitoring an amount of electrical power used to charge the energy storage element at the device (amount of electricity dispensed) (Par.28 and 41).  
Claims 3 and 10: Goei teaches the limitations of claims 1 and 8as disclosed above. Goei teaches monitoring an amount of time that the device (vehicle) resides at 
Claims 4 and 11: Goei teaches the limitations of claims 1 and 8 as disclosed above. Goei teaches identifying that the energy storage element (battery) at the device (vehicle)  is fully charged (Par.34, completion of charging).  
Claims 6 and 13: Goei teaches the limitations of claims 1 and 8 as disclosed above. Goei receiving information that identifies the charging location (206) (Par.31). 
Claim 15: Goei teaches a system (202) for electrically charging devices (Fig.2), the system including: an interface (414) that receives information associated with a device (vehicle) (Par.34); one or more energize-able connectors (502) (Par.36); a memory (Par.31, The system inherently includes a memory to store the information in the databases.); and a processor (204) that executes instructions out of the memory to: identify charging requirements (charging information) associated with an energy storage element (battery) at the device (vehicle) (Par.34); identify a charging location (206) to connect a connector of the one or more energize-able connectors (502) to the device (vehicle) (Fig.5), wherein the charging location (206) is associated with the one or more energize-able connectors (502) for charging electrically powered devices (Par.35) and the device (vehicle) is attached to a first connector (502) of the one or more energize-able connectors (502) based on the first connector (502) being compatible with the device (vehicle) (Par.30); and energize the first connector (502), wherein the energy storage element (battery) at the device (vehicle) is charged after the device (vehicle) is connected to the first connector (502) (Par.36).  
Claim 16: Goei teaches the limitations of claim 15 as disclosed above. Goei teaches a charge management computer (516) that is physically remote from the processor (204)  and the memory that is communicatively coupled to the processor (204) via the interface (Par.38).  
Claim 17: Goei teaches the limitations of claim 15 as disclosed above. Goei teaches comprising a primary power source (506) and a secondary power source (510) (Par.36).  
Claim 18: Goei teaches the limitations of claim 15 as disclosed above. Goei teaches a meter that measures an amount of electrical power provided to charge the device (amount of electricity dispensed) (Par.28 and 41).  
 Claim 20: Goei teaches the limitations of claim 15 as disclosed above. Goei teaches a user interface (Par.27, Device application installed in a user smartphone.) that receives information from a user and that displays information that identifies the charging location (Par.29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goei (2017/0282736) as applied to claims 4 and 11 above, and further in view of Penilla et al. (9,371,007).
Claims 5 and 12: Goei teaches the limitations of claims 4 and 11 as disclosed above. Goei does not explicitly teach sending a message to a user device that identifies that the energy storage element at the device is charged.  
Penilla teaches charging an energy storage element (battery) of a device (vehicle) (Col.3, Lines 28-35); and sending a message to a user device that identifies that the energy storage element at the device is charged (Col.23, Lines 48-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Penilla in the system of Goei to have had informed a user the vehicle is fully charged and the user can go back to the vehicle or move the vehicle out of the charging location (Col.23, Lines 53-55).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goei (2017/0282736) as applied to claims 1 and 8 above, and further in view of Romatchandirane et al. (2015/0278810) and Uesugi (2011/0241824).
Claims 7 and 14: Goei teaches the limitations of claims 1 and 8 as disclosed above. Goei the charging location information was identified after a user device 
Romatchandirane teaches charging location information being identified after a user device (106) scanned a scan-able item (QR code) (Fig.19) based on the scan-able item (QR code) cross referencing the charging location with a charging stall (Par.78).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Romatchandirane in the system of Goei to have had identified a specific charging stall of a plurality of charging stalls in one location where a user has parked to purchase electric charge (Par.78).
Furthermore, Goei does not explicitly teach the method further comprising identifying that a has been engaged that secures that device.  
Uesugi teaches a method for electrically charging devices comprising: identifying a lock (31) has been engaged that secures a device (vehicle) (Par.118).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Uesugi in the system of Goei to have had locked the connection between the charging connector and the device (Par.59) thereby preventing any unwanted disconnection while charging.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goei (2017/0282736) as applied to claim 15 above, and further in view of Uesugi (2011/0241824).
Claim 19: Goei teaches the limitations of claim 15 as disclosed above. Goei does not explicitly teach a locking mechanism that secures the device.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Uesugi in the system of Goei to have had locked the connection between the charging connector and the device (Par.59) and allowed disconnection only when an authorized user is identified (Par.124).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uyeki (2012/0123670) discloses determining a location with a compatible connector to charge a vehicle based on information from the vehicle and the location (Par.25-29 and 39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 14, 2021